UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-54498 KMRB ACQUISTION CORP. (Exact Name of Registrant as specified in its charter) Florida 45-2858005 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 8200 Seminole Blvd, Seminole, FL (Address of principal executive offices) (Zip Code) 727-322-5111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x. The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of May 19, 2014 was 3,000,000. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements 3 Condensed Balance Sheets for the periods ending March 31, 2014 (unaudited) and December 31, 2013 (audited). 3 Condensed Statements of Operations for the three months ended March 31, 2014, March 31, 2013 and the period August 4, 2011 (date of inception) through March 31, 2014 (unaudited). 4 . Condensed Statement of Change in Shareholders’ Deficit for the period August 4, 2011 (date of inception) through March 31, 2014 (unaudited) 5 Condensed Statements of Cash Flows for the three months ended March 31, 2014, March 31, 2013 and the period August 4, 2011 (date of inception) through March 31, 2014 (unaudited). 6 Notes to Condensed Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures. 15 Part II. Other Information. Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 Signatures 19 2 Part I. Financial Information Item 1. Financial Statements. KMRB ACQUISTION CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS Current assets Cash $
